 



EXHIBIT 10.33

CIENA CORPORATION
SEPARATION AGREEMENT AND RELEASE

     THIS SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is made as of this
9th day of December, 2002 (the “Effective Date”), by and between CIENA
Corporation, a Delaware corporation (together with its affiliates and
subsidiaries, the “Corporation”) and Michael O. McCarthy III (the “Executive”).

     WHEREAS, Executive is currently employed by the Corporation as Senior Vice
President Worldwide Sales and Support; and

     WHEREAS, Executive desires to voluntarily resign his employment with the
Corporation, and the Corporation desires to accept such resignation, on the
terms and conditions set forth herein.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.     Resignation. Executive shall be deemed to have voluntarily resigned from
employment with the Corporation on February 28, 2003. In connection therewith,
the Parties agree that Executive’s last day of employment with the Corporation
shall be February 28, 2003 (the “Termination Date”).

2.     Consideration. Upon execution of this Agreement, Executive will be
entitled to the following:

     2.1 During the period from the Effective Date up to and including the
Termination Date:

               (a)     The Corporation will continue to pay Executive his
regular base salary in effect as of the Effective Date (less any deductions and
withholdings required by law or authorized by Executive) in installments every
two weeks in arrears into a bank account designated by Executive.

               (b)     The Corporation will continue (i) to provide Executive
with the health and welfare benefits currently selected by Executive, at the
same rate(s) paid by active employees as of the Termination Date, which rate(s)
may be adjusted from to time, and (ii) to pay the Corporation’s portion of such
benefits, with Executive’s portion of such benefits to be deducted from the
salary payments set forth in Section 2.1(a).

               (c)     Executive will remain eligible to participate in the
Corporation’s 401(k) Plan, Employee Stock Purchase Plan, Corporation-paid Short
Term and Long Term Disability, Corporation-paid Life and Accidental Death &
Dismemberment Insurance, Optional Universal Life and Dependent Life Insurance,
and Flexible Spending Accounts.

               (d)     The Corporation will continue the vesting of all
outstanding unvested options to purchase Corporation common stock registered in
the name of Executive, in accordance with the terms of the applicable
Corporation stock option plan and any federal, state and local rules and
regulations. Executive will not be entitled to any new grants of stock options
after the Effective Date.

               (e)     The Corporation will reimburse Executive for any
reasonable business-related expenses incurred by Executive, consistent with
Corporation policy, up to and including to the Termination Date.

               (f)     The Corporation will provide Executive with an office and
secretarial support, the

 



--------------------------------------------------------------------------------



 



location and scope of which will be mutually agreed.

               (g)     The Corporation will provide Executive with a Corporation
business card, with a title mutually agreed by Executive and the Corporation’s
Chief Executive Officer.

     2.2     On or following the Termination Date:

               (a)     The Corporation will provide Executive with a lump sum
severance payment of fifteen (15) months of his regular base salary, in the
total amount of $437,500 (less any deductions and withholdings required by law
or authorized by Executive), payable on the next regularly scheduled pay date
following the Termination Date. The Corporation will also pay Executive for any
accrued and unused Personal Leave days for the 2003 calendar year on a prorated
basis of 1.25 days for each full month worked in that calendar year, up to a
maximum of ten (10) days. Rolled-over Personal Leave days from the 2002 calendar
year are included in this maximum pay out. The Corporation will also pay
Executive for any amounts accumulated under the Employee Stock Purchase Plan
toward the March 2003 purchase.

               (b)     Executive will be eligible to continue the health and
welfare benefits currently selected by Executive through COBRA. In the event
Executive elects to continue such benefits through COBRA, and to the extent that
such benefits are available under applicable law, the Corporation will continue
to pay the Corporation’s portion of such benefits for a period of up to fifteen
(15) months following the Termination Date; thereafter, Executive will be
responsible for the full cost of the COBRA premium.

               (c)     Executive’s participation in the Corporation’s 401(k)
Plan will end on the Termination Date, although Executive will be entitled to
any vested benefits that he may have under the Corporation’s 401(k) Plan in
accordance with the terms of such Plan. All other benefits, including but not
limited to Employee Stock Purchase Plan, Corporation-paid Short Term and Long
Term Disability, Corporation-paid Life and Accidental Death & Dismemberment
Insurance, Optional Universal Life and Dependent Life Insurance, and Flexible
Spending Accounts, will end on the Termination Date. Any conversion and/or
continuation rights that Executive may have regarding such insurance will be in
accordance with the terms of the applicable insurance policies.

               (d)     All of Executive’s stock options will cease vesting on
the Termination Date, according to the terms of the plan under which Executive’s
stock options were granted. Executive must elect to exercise the vested portion
of his stock options in accordance with the applicable plan, or they will
terminate in their entirety.

     (e)     The Corporation will reimburse Executive for the reasonable
calendar year 2002 tax return preparation services provided by the Corporation
through PricewaterhouseCoopers.

               (f)     The Corporation will pay Executive the monies allocated
by Executive pursuant to the Corporation’s Management Deferred Compensation Plan
in the manner previously selected by Executive and allowed by the Plan.

     (g)     Executive will promptly return all Corporation property, including
all keys, security cards and any files, documents and/or records prepared for or
by the Corporation. Notwithstanding the foregoing, Executive will be entitled to
retain his current laptop computer, docking station and related computer
accessories, provided that, on or before the Termination Date, Executive will
provide such equipment to the Corporation in order for the Corporation (i) to
confirm such computer does not contain any confidential and proprietary
information of the Corporation, and (ii) to ensure a proper transfer of the
software licensed by the Corporation to Executive.

 



--------------------------------------------------------------------------------



 



               (h)     The Corporation will make available to Executive both
reasonable outplacement assistance and access to the Corporation’s Employee
Assistance Program (EAP).

     2.3 Except as expressly provided herein, Executive will not be entitled to
any other or further compensation, remuneration, rights or benefits from the
Corporation, and the Corporation will have no further obligation or liability
therefor.

     2.4 References. Any request for a reference concerning Executive shall be
referred either to Gary Smith or Rebecca Seidman or such other person as agreed
by the Corporation and Executive (the “Reference Designee”). The Reference
Designee shall provide a positive reference to Executive upon request in the
form attached hereto as Exhibit A. If an oral reference is requested, the
Reference Designee shall provide an oral reference consistent with Exhibit A. No
other information about Executive will be provided to any prospective employer
of Executive, except as required by law or with the written permission of
Executive.

3.     Executive Obligations.

     3.1 Proprietary Information. Executive acknowledges and agrees that he
shall continue to be bound by the obligations set forth in the Proprietary
Information, Inventions and Non-Solicitation Agreement dated September 2, 1997,
between Executive and the Corporation (the “Proprietary Information Agreement”),
including but not limited to Executive’s obligation not to disclose to any third
party any Corporation trade secrets and/or confidential and proprietary
information. In connection therewith, on or before the Termination Date,
Executive shall and deliver to the Corporation the Termination Certification
attached as Annex B to the Proprietary Information Agreement.

     3.2 Non-Competition and Non-Solicitation. Executive acknowledges and agrees
that, for a period of twelve (12) months from October 22, 2002, he shall be
bound by the obligations set forth in Section 9 of his Proprietary Information
Agreement; provided, however, that (i) the Company agrees to waive the
provisions of Section 9(c), and (ii) the Company agrees to limit the scope of
Section 9(b) to only the following companies (and their affiliates,
subsidiaries, successors and assigns): Alcatel, Cisco, Corvis, Fujitsu, Infinera
Lucent, Movaz, Nortel, Sycamore Tellabs and Tellium and further agrees that the
scope of Section 9(b) shall only apply for six months with the exception of
Movaz and Infinera, as to which it shall apply for twelve months.
Notwithstanding the foregoing, (i) nothing herein shall be construed to restrict
Executive’s right to take a position as General Counsel, and (ii) the
Corporation will consider reasonable requests made in writing by Executive for
waiver of this Section 3.2.

     3.3 Confidentiality. Executive agrees to keep this Agreement, the terms of
this Agreement and the existence of this Agreement strictly confidential.
Executive shall not disclose the same to any third party, except to immediate
family members, and to his attorneys and/or accountants for the purpose of
rendering legal and/or financial advice (and only on the condition that they
maintain such confidentiality), and except as may be required by law or as may
be necessary to enforce the terms of this Agreement. Notwithstanding the
foregoing, if asked about this Agreement, Executive may state in substance that
he has reached a mutually satisfactory agreement with the Corporation.

4.     Release.

     4.1 In consideration for this Agreement and the benefits contained herein,
Executive, on behalf of himself and his heirs, representatives, successors and
assigns, hereby releases, waives and fully discharges the Corporation and its
affiliates, subsidiaries, officers, directors, employees, agents,
representatives, successors and assigns (collectively, the “Corporation et
al.”), absolutely, unconditionally and irrevocably, from, against and in respect
of any and all claims, actions, suits, proceedings, demands, judgments, costs
and expenses (including attorneys’ fees and court costs), liabilities,
obligations or

 



--------------------------------------------------------------------------------



 



damages of any kind or nature whatsoever, whether asserted or unasserted, mature
or contingent, known or unknown, which Executive ever had, now have or may have
against the Corporation et al., from the beginning of time up to the date of
this Agreement, directly or indirectly relating to or arising out of his
employment and employment relationship with the Corporation et al. and the
separation thereof, including but not limited to any claims of wrongful
termination, constructive discharge, defamation, infliction of emotional
distress, breach of express or implied contract, fraud, misrepresentation or
liability in any other theory of tort or contract (whether at law, in equity or
otherwise), claims of any kind that may be brought in any court or
administrative agency, any claims brought under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Fair Labor Standards Act, the
Rehabilitation Act, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Equal Pay Act, or any other federal, state or local law
relating to employment, business expenses, employee benefits or the termination
of employment. Further, Executive hereby forever releases the Corporation et al.
from any liability or obligation to reinstate or reemploy him in any capacity,
and waives any right to future employment with the Corporation. It is expressly
agreed and understood that this release is a GENERAL RELEASE.

     Nothing contained herein shall be construed to affect or limit Executive’s
right to indemnification by the Corporation for acts or omissions in his
capacity as an officer of the Corporation, to the maximum extent provided under
the Corporation’s articles of incorporation or by-laws, as amended, any
agreement or other action of the Corporation providing for such indemnification,
or any applicable policy of insurance maintained by the Corporation or
applicable law.

     4.2 In consideration for this Agreement, the Corporation, on behalf of
itself and its affiliates, subsidiaries, officers, directors, employees, agents,
representatives, successors and assigns, hereby releases, waives and fully
discharges Executive and his agents, representatives, successors and assigns,
absolutely, unconditionally and irrevocably, from, against and in respect of any
and all claims, actions, suits, proceedings, demands, judgments, costs and
expenses (including attorneys’ fees and court costs), liabilities, obligations
or damages of any kind or nature whatsoever, whether asserted or unasserted,
mature or contingent, known or unknown, which the Corporation ever had, now have
or may have against the Executive from the beginning of time up to the date of
this Agreement, directly or indirectly relating to or arising out of Executive’s
employment and employment relationship with the Corporation et al. and the
separation thereof. It is expressly agreed and understood that this release is a
GENERAL RELEASE.

     4.3 Nothing in the above paragraphs will affect the ability of either party
to enforce rights or entitlements specifically provided for under this
Agreement, or any rights or claims that may arise after the date of this
Agreement. In the event that Executive should commence any litigation, action or
proceeding against the Corporation et al., except as it relates to the
enforcement of any rights he may have under this Agreement, Executive will be
obligated to repay the Corporation all benefits paid to him under this Agreement
and will be deemed to have breached this Agreement and will be liable for any
damages, costs and attorneys fees suffered by the Corporation as a result of
such breach.

5.     Adequate Consultation.

     Executive hereby expressly acknowledges and certifies that he has read this
Agreement carefully, that he has been advised by the Corporation and has had the
opportunity to consult with counsel before signing this Agreement if he believed
that was necessary, and that he has freely, voluntarily and knowingly entered
into this Agreement after due consideration. Executive acknowledges and confirms
that no promise or inducement has been offered to him by the Corporation or any
of its agents, except as expressly set forth herein, and that he is not relying
upon any such promise or inducement in entering into this Agreement. Executive
further acknowledges and confirms that the consideration offered pursuant to
this Agreement exceeds any payment, benefit or other thing of value to which he
would otherwise be entitled.

 



--------------------------------------------------------------------------------



 



6.     No Admission of Liability.

     This Agreement shall not be deemed an admission of liability, or of a
violation of any application law, rule, regulation or order, of any kind.

7.     Miscellaneous.

     7.1 Entire Agreement. Except for the articles of incorporation, documents
and other actions and agreements expressly referenced in Section 4.1, this
Agreement sets forth the entire agreement and understanding between the parties
with respect to the subject matter hereof and supersedes all other previous
statements, communications, discussions and agreements of every kind and nature
between and them with respect to the subject matter hereof. No modification,
amendment or addition to this Agreement shall be binding unless in writing and
signed by all parties hereto.

     7.2 Binding Effect. This Agreement shall be binding upon, and shall inure
to the benefit of, the parties and their respective heirs, personal
representatives, legal representatives, successors and assigns.

     7.3 No Assignment. All rights under this Agreement are personal to the
Executive and, without the prior written consent of the Corporation, shall not
be assignable by the Executive other than by will or the laws of descent or
distribution.

     7.4 Waiver/Headings. No failure of either party to exercise any power given
to it hereunder or to insist upon strict compliance by the other with any
obligation or provisions hereunder, and no custom or practice of the parties at
variance with the terms hereunder shall constitute a waiver of the right to
demand exact compliance with the terms hereof. Waiver by a non-defaulting party
of any right arising from a default of the other party shall not affect or
impair the rights of the non-defaulting party with respect to any subsequent
default by the other party of the same or of a different nature. The headings of
the Sections of this Agreement are inserted for convenience of reference only
and do not form a part or affect the meaning hereof.

     7.5 Controlling Law. This Agreement shall in all respects be governed by,
and construed in accordance with, the laws of the State of Maryland, U.S.A.
(without regard to its principles of conflicts of laws).

     7.6 Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

     7.7 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date first above written.

  CIENA CORPORATION   By:      /s/ Gary B. Smith

--------------------------------------------------------------------------------

Name: Gary B. Smith

--------------------------------------------------------------------------------

Title:   President & CEO

--------------------------------------------------------------------------------

    EXECUTIVE   /s/ Michael O. McCarthy III


--------------------------------------------------------------------------------

Michael O. McCarthy III


 